        Case 20-30070           Doc 2       Filed 01/21/20         Entered 01/21/20 14:26:09               Desc Main
                                               Document            Page 1 of 7
                                         UNITED STATES BANKRUPTCY COURT
                                        FOR THE MIDDLE DISTRICT OF GEORGIA


DEBTOR                                                 *        Chapter 13
Billy C. Bentley                                       *        Case No.

                                                                    Check if this is a modified plan and list below the sections of
                                                                the plan that have been changed.




                                                 CHAPTER 13 PLAN
                                            MIDDLE DISTRICT OF GEORGIA
                                              (NOT OFFICIAL FORM 113)

Part 1: Notices


To Debtors:                This form sets out options that may be appropriate in some cases, but the presence of an
                           option on the form does not indicate that the option is appropriate in your circumstances.
                           Plans that do not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors and statement regarding your income status, you must check
                           each box that applies.

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or
                           eliminated.

                           You should read this plan carefully and discuss it with your attorney if you have one in this
                           bankruptcy case. If you do not have an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your
                           attorney must file an objection to confirmation at least 7 days before the date set for the hearing on
                           confirmation unless otherwise ordered by the Bankruptcy Court. The Bankruptcy Court may
                           confirm this plan without further notice if no objection to confirmation is filed. See Bankruptcy
                           Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any
                           plan.

        The following matters may be of particular importance to you. Debtors must check one box on each line to
        state whether or not the plan includes each of the following items. If an item is checked as “Not Included” or if
        both boxes are checked, the provision will be ineffective if set out later in the plan. Any nonstandard provisions
        placed in any part other than Part 6 are void.


                   Limit the Amount of a Secured Claim: The plan
                   seeks to limit the amount of a secured claim, as set out
        1.1.
                   in Part 3, Section 3.5, which may result in a partial
                                                                                   X Included         Not Included
                   payment or no payment at all to the secured creditor.

                   Avoidance of Liens: The plan requests the avoidance
                   of a judicial lien or nonpossessory, nonpurchase-
        1.2.
                   money security interest as set out in the Nonstandard
                                                                                   X Included         Not Included
                   Provisions Part 6.

                   Nonstandard Provisions: The plan sets out
        1.3.       Nonstandard Provisions in Part 6.
                                                                                   X Included         Not Included


GAMB Form 113 Word Format 10/9/2019
       Case 20-30070         Doc 2      Filed 01/21/20         Entered 01/21/20 14:26:09              Desc Main
                                           Document            Page 2 of 7
       1. 4 Income status of debtor(s) as stated on Official form 122-C1

               Check One:

                     X The current monthly income of the debtor(s) is less than the applicable median income
                     specified in 11 U.S.C. § 1325(b)(4)(A).

                     The current monthly income of the debtor(s) is not less than the applicable median income
                     specified in 11 U.S.C. § 1325(b)(4)(A).


Part 2: Plan Payments and Length of Plan


2.1.           Plan Payments: The future earnings of the debtor(s) are submitted to the supervision and control of the
               Trustee and the debtor(s) (or the debtor's(s’) employer) shall pay to the Trustee the sum of $100.00 semi-
               monthly

               (If the payments change over time include the following.) These plan payments change to $______________
               weekly/bi-weekly/semi-monthly/monthly on _________, 20____.

2.2.           Additional Payments: Additional Payments of $_____________will be made on
               _________________________ from _________________________. (Source)

2.3.           Plan Length: If the debtor's(s’) current monthly income is less than the applicable median income specified
               in 11 U.S.C. § 1325(b)(4)(A) the debtor(s) will make a minimum of 36 monthly payments.

               If the debtor's(s’) current monthly income is not less than the applicable median income specified in 11
               U.S.C. § 1325(b)(4)(A) the debtor(s) will make payments for a minimum of 57 months.


Part 3: Treatment of Secured Claims


       From the payments so received, the Trustee shall make disbursements to allowed claims as follows:

3.1.           Long Term Debts: The monthly payments will be made on the following long-term debts (including debts
               secured by the debtor’s(s’) principal residence): (Payments which become due after the filing of the petition
               but before the month of the first payment designated here will be added to the pre-petition arrearage claim.)


NAME OF CREDITOR                 MONTH OF FIRST PAYMENT    MONTHLY         CHECK IF
                                     UNDER PLAN         PAYMENT AMOUNT PRINCIPAL RESIDENCE


None




GAMB Form 113 Word Format 10/9/2019
         Case 20-30070            Doc 2       Filed 01/21/20         Entered 01/21/20 14:26:09                Desc Main
                                                 Document            Page 3 of 7
3.2.               Arrearages: After confirmation, distributions will be made to cure arrearages on long term debts (including
                   debts secured by the debtor’s(s’) principal residence) where the last payment is due after the last payment
                   under the plan. If no monthly payment is designated, the arrearage claims will be paid after the short term
                   secured debts listed in Section 3.3 and 3.5.

                         ESTIMATED
NAME OF                  AMOUNT                          INTEREST            COLLATERAL                        MONTHLY
CREDITOR                   DUE                              RATE                                             PAYMENT IF ANY
                                                         (if applicable)

None



3.3.      Claims Not Subject to Cram Down: The following claims are not subject to cram down because debts are secured
by a purchase money security interest in a vehicle for which the debt was incurred within 910 days of filing the bankruptcy
petition, or, if the collateral for the debt is any other thing of value, the debt was incurred within 1 year of filing. See § 1325(a).
The claims listed below will be paid in full as allowed.

NAME OF                     AMOUNT                       INTEREST            COLLATERAL                         MONTHLY
CREDITOR                     DUE                           RATE                                                 PAYMENT

None




3.4.               Preconfirmation Adequate Protection Payments: Preconfirmation adequate protection payments will be
                   made to the following secured creditors and holders of executory contracts after the filing of a proof of claim
                   by the creditor. These payments will be applied to reduce the principal of the claim.

NAME OF CREDITOR                                                  ADEQUATE PROTECTION AMOUNT

None




3.5.               Secured Creditors Subject to Cramdown: After confirmation of the plan, the following secured creditors
                   who are subject to cramdown, with allowed claims will be paid as follows:

                   If the value is less than the amount due, the secured claim is modified to pay the value only as secured.
                   If the value is listed as $0.00 the creditor’s allowed claim will be treated as unsecured.
                   If the value is greater than or equal to the allowed secured claim, the claim will be paid in full.
                   If you do not intend to cram down the claim, enter “debt” as the value.

NAME OF                     AMOUNT            VALUE             INTEREST               COLLATERAL               MONTHLY
CREDITOR                     DUE                                  RATE                                       PAYMENT AMOUNT

None




GAMB Form 113 Word Format 10/9/2019
       Case 20-30070            Doc 2      Filed 01/21/20        Entered 01/21/20 14:26:09               Desc Main
                                              Document           Page 4 of 7
3.6.            Surrendered Collateral: The following collateral is surrendered to the creditor. If the debtor(s) is
                surrendering the collateral for a specific payment credit or in full satisfaction of the debt, a statement
                explaining the treatment should be indicated in Part 6 Nonstandard Provisions. Upon confirmation of this
                plan, the stay under § 362(a) will terminate as to the collateral only and the stay under § 1301 will terminate
                in all respects unless the debt is listed as a classified debt in Paragraph 5.3 of the plan. An allowed unsecured
                claim resulting from the disposition(s) of the collateral will be treated as unsecured.

NAME OF CREDITOR                                              DESCRIPTION OF COLLATERAL

None




3.7.            Debts Paid by Debtor: The following debts will be paid directly by the debtor(s):

NAME OF CREDITOR                             COLLATERAL

American Car Center                          2017 Kia Forte (car lease)
Ashley Cain                                  ongoing child support
Kayla Russ                                   ongoing child support




3.8.            Liens Avoided: The judicial liens or non-possessory, non-purchase security interests that are being avoided
                are listed in Part 6 Nonstandard Provisions.


Part 4: Treatment of Fees and Priority Claims


4.1.            Attorney Fees: Attorney fees ordered pursuant to 11 U.S.C. § 507(a)(2) of $3,250.00 to be paid as follows:
                (SELECT ONE)

                      Pursuant to the Single Set Fee option in the Administrative Order on Attorney Fees in Chapter 13 Cases.

                    Hourly billing: Attorneys are required to file an application for compensation with the Court, including an
                itemization of their time, in accordance with the Administrative Order on Attorney Fees in Chapter 13 Cases.

4.2.            Trustee’s Fees: Trustee’s fees are governed by statute and may change during the course of the case.

4.3.            Domestic Support Obligations: The following domestic support obligations will be paid over the life of the
                plan as follows: These payments will be made simultaneously with payment of the secured debt to the extent
                funds are available and will include interest at the rate of ___%. (If this is left blank, no interest will be
                paid.)


NAME OF CREDITOR                                                                          PAYMENT AMOUNT

None




GAMB Form 113 Word Format 10/9/2019
        Case 20-30070            Doc 2      Filed 01/21/20         Entered 01/21/20 14:26:09               Desc Main
                                               Document            Page 5 of 7
4.4.      Priority Claims: All other 11 U.S.C. § 507 priority claims, unless already listed under 4.3 will be paid in full over the
life of the plan as funds become available in the order specified by law.

Part 5: Treatment of Non Priority Unsecured Claims



5.1.              Payment Parameters: Debtor(s) will make payments that will meet all of the following parameters
                  (these are not cumulative; debtor(s) will pay the highest of the three):

                  (a) Debtor(s) will pay all of the disposable income as shown on Form 122C of $0 to the non-priority
                  unsecured creditors in order to be eligible for a discharge, unless debtor(s) includes contrary provisions in
                  Part 6 Nonstandard Provisions along with sufficient legal reason justifying the excusal from meeting this
                  requirement.

                  (b) If the debtor(s) filed a Chapter 7 case, the priority and other unsecured creditors would receive
                  $5007.50. Debtor(s) will pay this amount to the priority and other unsecured creditors in order to be eligible
                  for discharge in this case.

                  (c) The debtor(s) will pay $N/A to the general unsecured creditors to be distributed pro rata.

5.2.              General Unsecured Creditors: General unsecured creditors whose claims are duly proven and allowed will
                  be paid (CHOOSE ONLY ONE):

                  (a) ___% dividend as long as this dividend exceeds the highest amount, if any, shown in paragraph 5.1(a),
                  5.1(b), or 5.1(c) and the debtor(s) makes payment for the applicable commitment period as indicated in Part
                  2 Section 2.3.

                  (b) The debtor(s) anticipates unsecured creditors will receive a dividend of 17%, but will also pay the
                  highest amount shown in paragraph 5.1(a), 5.1(b), or 5.1(c) above. All creditors should file claims in the
                  event priority and secured creditors do not file claims and funds become available for distribution.


5.3.              Classified Unsecured Claims: The following unsecured claims are classified to be paid at 100%. If the
                  debtor(s) is proposing to pay less than 100%, or to pay a regular monthly payment, those proposals should
                  appear in Part 6 Nonstandard Provisions.

NAME OF CREDITOR                              COLLATERAL                                    REASON FOR CLASSIFICATION

None




5.4.              Executory Contracts and Unexpired Leases: The executory contracts and unexpired leases listed below are
                  assumed. All other executory and unexpired leases are rejected. If the debtor(s) wishes to cure a default on a
                  lease, an explanation of those payments should be included in Part 6 Nonstandard Provisions.

NAME OF CREDITOR                                                DESCRIPTION OF COLLATERAL

None




GAMB Form 113 Word Format 10/9/2019
         Case 20-30070             Doc 2       Filed 01/21/20         Entered 01/21/20 14:26:09                Desc Main
                                                  Document            Page 6 of 7
5.5.      Property of the Estate: Unless otherwise ordered by the Court, all property of the estate, whether in the possession of
the Trustee or the debtor(s), remains property of the estate subject to the Court’s jurisdiction, notwithstanding § 1327(b),
except as otherwise provided in Part 6 Nonstandard Provisions below. Property of the estate not paid to the Trustee shall
remain in the possession of the debtor(s). All property in the possession and control of the debtor(s) at the time of confirmation
shall be insured by the debtor(s). The Chapter 13 Trustee will not and is not required to insure such property and has no
liability for injury to any person, damage or loss to any such property in possession and control of the debtor(s) or other
property affected by property in possession and control of the debtor(s).

5.6.                Validity of Liens or Preference Actions: Notwithstanding the proposed treatment or classification of any
                    claim in the plan confirmed in this case, all lien avoidance actions or litigation involving the validity of liens
                    or preference actions will be reserved and can be pursued after confirmation of the plan. Successful lien
                    avoidance or preference action will be grounds for modification of the plan.


Part 6: Nonstandard Provisions


                    Nonstandard Provisions: Under Bankruptcy Rule 3015(c), all nonstandard provisions are required to be set
                    forth below. These plan provisions will be effective only if the applicable box in Part 1 of this plan is
                    checked and any nonstandard provisions placed elsewhere in the plan are void.

(a) Notwithstanding the date of filing of any proof of claim or its classification in the Schedules, all objections to proofs of
claim shall be reserved and can be pursued after confirmation of the plan.

(b) In the absence of objection and court order, any arrearage amount proposed to be cured under paragraph 3.2 above shall be
controlled by the proof of claim rather than the estimated amount specified in the plan.

(c) Debts secured by collateral being surrendered pursuant to paragraph 3.6 shall be treated as unsecured and paid 0%, unless,
within 120 days after confirmation of the plan, the creditor, pursuant to LBR 4001-1(c), notifies the Chapter 13 Trustee in
writing, by amending its timely filed proof of claim, that it believes it is entitled to payment under the plan, and the creditor
furnishes to the Trustee an accounting of all proceeds, if any, received from the sale of the collateral. If the creditor provides
the required notice and accounting, the claim will be treated as a general unsecured claim as provided in paragraph 5.2.

(d) Arreareages on executory contracts assumed pursuant to paragraph 5.4 are to be cured through the plan as follows:

         Creditor                                                  Monthly payment

None



(e) The liens
            of the following creditors on the personal property of the debtor(s) are non-purchase money,
non-possessory, or judicial liens which impair exemptions to which the debtor(s) are entitled. There is no
excess equity in any of the items that is not otherwise exemptible. The fixing of said liens is avoided
upon confirmation of the plan pursuant to 11 U.S.C. § 522(f): Covington Credit; Security Finance; Sunset
Finance; World Finance

(f) The Debtor will notify the Chapter 13 Trustee upon receipt of any money which is received as part of
any lawsuit or cause of action during the pendency of this case. All lawsuits and causes of action the
debtor(s) have will remain property of the estate and will not revest in the debtor(s). The issue of
disposable income will be reserved until the debtor becomes entitled to funds as a result of a cause of
action or lawsuit. All money recovered as part of any pre-filing or post-filing cause of action or lawsuit
over and above exemptions will be disbursed to unsecured creditors to satisfy the best interest of creditors
test.


Part 7: Signatures
GAMB Form 113 Word Format 10/9/2019
         Case 20-30070           Doc 2     Filed 01/21/20        Entered 01/21/20 14:26:09              Desc Main
                                              Document           Page 7 of 7



7.1.              Certification: The debtor's(s’) attorney (or debtor(s), if not represented by an attorney) certifies that all
                  provisions of this plan are identical to the Official Form of the Middle District of Georgia, except for
                  language contained in Part 6: Nonstandard Provisions.


/s/ Billy C. Bentley                                          Date     1/15/2020
Signature of Debtor



/s/                                                           Date
Signature of Debtor


Debtor's(s') Attorney


/s/ Chris R. Morgan                                           Date     1/15/2020
Signature of debtor's(s') attorney




GAMB Form 113 Word Format 10/9/2019
